DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kwon et al. (US 2005/0219436 A1) in view of Lee et al. (US 2018/0149935 A1) and Zhang et al. (US 2018/0172881 A1).
Re claims 1-3, Kwon et al. discloses a device comprising a base substrate (511); data lines (115) and pixel electrodes (117) arranged on the base substrate; and a light shielding structure (532) disposed between the data lines and the base substrate, the light shielding structure comprising a metal layer (paragraph 0052), and wherein the light shielding structure and a gate metal layer of the array substrate are formed in a same layer with a same material 
Lee et al. discloses a device wherein a light shielding structure comprises a first transparent layer located on a side of the metal layer in which external light is incident (paragraph 0064).  Zhang et al. discloses a device a device comprising transparent layer on two surfaces of the anti-reflective structure (paragraph 0061).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the light shielding structure comprises a first transparent layer located on a side of the metal layer away from the base substrate and a second transparent layer located on a side of the metal layer close to the base substrate since one would be motivated to improve contrast (Zhang et al, paragraph 0005).
Re claim 4, Kwon et al. discloses the device wherein the metal layer is made of copper (paragraph 0052), but does not disclose the device wherein the transparent layer is made of molybdenum-titanium oxide.
Lee et al. discloses the device wherein the transparent layer is made of molybdenum-titanium oxide (paragraph 0083).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the transparent layer is made of molybdenum-titanium oxide since one would be motivated to use a conventional and known transparent material to reduce reflectance.

Lee et al. discloses the device wherein the transparent layer’s thickness is determined in order to achieve destructive interference, while taking into account parameters such as the refractive index and the wavelength of light (paragraph 0052-0053).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein a film thickness of the first transparent layer satisfies a formula as follows: 2*n1*h1=(2k-1)*(λ1/2); wherein n1 is a refractive index of the first transparent layer, h1 is the film thickness of the first transparent layer, k is a positive integer, λ1 is a wavelength of light incident from a side of the first transparent layer away from the base substrate, wherein n1 ranges from 2.2 to 2.3, and the thickness of the first transparent layer ranges from 50 nm to 60 nm, wherein a film thickness of the second transparent layer satisfies a formula as follows: 2*n2*h2=(2k-1)*(λ1/2), wherein n2 is a refractive index of the 
Re claim 9, Kwon et al. discloses the device wherein there are gaps between the orthographic projections of the data lines (515) on the base substrate (511) and orthographic projections of outlines of the pixel electrodes (517) on the base substrate, and orthographic projections of the gaps on the base substrate are located within an orthographic projection of the light shielding structure on the base substrate (Fig. 4).
Re claim 11, Kwon et al. discloses a method comprising providing a base substrate (511);
forming data lines (515) and pixel electrodes (517) on the base substrate, wherein there are gaps between orthographic projections of the data lines on the base substrate and orthographic projections of outlines of the pixel electrodes on the base substrate (Fig. 4); and forming a light shielding structure (511) on a side of the date lines close to the base substrate, wherein orthographic projections of the gaps on the base substrate are located within an orthographic projection of the light shielding structure on the base substrate, and the light shielding structure comprises a metal layer (paragraph 0051).  Kwon et al. does not disclose the method comprising a first transparent layer located on a side of the metal layer away from the base substrate.  
Lee et al. discloses a method wherein a light shielding structure comprises a first transparent layer located on a side of the metal layer in which external light is incident 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the method comprising a first transparent layer located on a side of the metal layer away from the base substrate since one would be motivated to improve contrast (Zhang et al, paragraph 0005).

Claims 10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al., Lee et al. and Zhang et al., in view of Kim et al. (US 2008/0049176 A1). 
Re claim 10, Kwon et al. does not disclose the device comprising a color-filter substrate arranged opposite to the array substrate, the array substrate being located on a light outgoing side of the color filter substrate.
Kim et al. discloses a device comprising a color-filter substrate (200) arranged opposite to the array substrate (100), the array substrate being located on a light outgoing side of the color filter substrate (paragraph 0037).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device comprising a color-filter substrate arranged opposite to the array substrate, the array substrate being located on a light outgoing side of the color filter substrate since one would be motivated to reduce power consumption (paragraph 005). 
Re claim 12, Kwon et al. does not disclose the method wherein the forming the light shielding structure comprising forming the light shielding structure and a gate metal layer of the array substrate through a single patterning process.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the method wherein the forming the light shielding structure comprising forming the light shielding structure and a gate metal layer of the array substrate through a single patterning process since one would be motivated to simplify the manufacturing process.
Re claim 13, Kwon et al. does not disclose the method wherein the forming the light shielding structure further comprises: forming a second transparent layer on a side of the metal layer close to the base substrate.
Zhang et al. discloses a method comprising a transparent layer on two surfaces of the anti-reflective structure (paragraph 0061).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the method wherein the forming the light shielding structure further comprises: forming a second transparent layer on a side of the metal layer close to the base substrate since one would be motivated by improved contrast (paragraph 0005). 
Re claim 14, Kwon et al. discloses a method of forming on the base substrate a copper layer (paragraph 0052), but does not disclose the method comprising forming on the base substrate a three-layer structure comprising molybdenum oxide layer, the copper layer and a molybdenum oxide layer; coating a photoresist on the three-layer structure, and exposing an developing the photoresist to form a photoresist pattern; and etching the three-layer structure by an etching solution by using the photoresist pattern as a mask, to form the light shielding structure and the gate metal layer of the array substrate.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the method comprising forming on the base substrate a three-layer structure comprising molybdenum oxide layer, the copper layer and a molybdenum oxide layer since one would be motivated to use a conventional and known transparent material to reduce reflectance.  Furthermore, it would have been obvious to one having ordinary skill in the art to employ the method comprising coating a photoresist on the three-layer structure, and exposing and developing the photoresist to form a photoresist pattern; and etching the three-layer structure by an etching solution by using the photoresist pattern as a mask, to form the light shielding structure and the gate metal layer of the array substrate since employing a wet etching process is well-known in the art as a conventional way to pattern layers on a base substrate of a liquid crystal display device.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al., Lee et al., Zhang et al. and Kim et al., in view of Wang et al. (US 2017/0139081 A1).
Lee et al. does not disclose the method wherein the forming the molybdenum oxide layer on the base substrate comprises: bombarding a molybdenum oxide target with a plasma to form the molybdenum oxide layer on the base substrate, wherein a gas flow rate of a sputtering gas forming the plasma ranges from 600 to 800 seem, a deposition pressure ranges from 0.25 to 0.35 pa, a sputtering power ranges from 7.5 to 8.5 kw, and a film formation rate of the molybdenum oxide layer ranges from 1.3 to 1.4 nm/s.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the method wherein the forming the molybdenum oxide layer on the base substrate comprises: bombarding a molybdenum oxide target with a plasma to form the molybdenum oxide layer on the base substrate since employing such a process is considered an appropriate method of forming a metal oxide on a base substrate (paragraph 0051).  Furthermore, it would have been obvious to one having ordinary skill in the art to employ the method wherein a gas flow rate of a sputtering gas forming the plasma ranges from 600 to 800 seem, a deposition pressure ranges from 0.25 to 0.35 pa, a sputtering power ranges from 7.5 to 8.5 kw, and a film formation rate of the molybdenum oxide layer ranges from 1.3 to 1.4 nm/s since "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (MPEP 2144.05). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294.  The examiner can normally be reached on M-F, 10 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD H KIM/Primary Examiner, Art Unit 2871